Pursuant to Domestic Relations Law § 71, a sibling may commence a proceeding to seek visitation with a whole or half sibling who is under the care, custody, and control of a parent or other person or party. Where the sibling seeking such relief is a minor, “a proper person” may seek such relief on his or her behalf (Domestic Relations Law § 71). Contrary to the Family Court’s determination, the petitioners at bar, who are seeking visitation with their half brother, have standing to commence this proceeding (id.; see State ex rel. Noonan v Noonan, 145 Misc 2d 638, 641 [1989]). Moreover, the petitioners’ attorney was a “proper person” to commence this proceeding on their behalf (Domestic Relations Law § 71; see Family Ct Act § 241; 22 NYCRR 7.2 [d] [2]; Matter of Cocose v Diane B., 8 Misc 3d 1020[A], 2005 NY Slip Op 51203[U] [2005]).
Accordingly, the Family Court erred by, in effect, denying the petition and dismissing the proceeding for lack of standing. Angiolillo, J.P., Dickerson, Belen and Chambers, JJ., concur.